Exhibit 10.1

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT (the “Sublease”), dated January 13, 2009 (the “Sublease
Reference Date”) is made by and between Banks.com, Inc., a Florida corporation
formerly named InterSearch Group, Inc. (“Sublandlord”) and MuseGlobal, Inc., a
Delaware corporation (“Subtenant”). Sublandlord and Subtenant are collectively
referred to herein as the “Parties.”

RECITALS:

A. Sublandlord (as “Tenant”) currently leases that certain premises consisting
of Suite 550 of 222 Kearny Street, San Francisco, California (the “Building”)
pursuant to that certain lease, dated as of September 21, 2005, by and between
Walton Kearny/Sutter Investors V, L.L.C., a Delaware limited liability company
(as successor in interest to HCV Pacific Investors V, a California Limited
Partnership) (“Landlord”), and Sublandlord, as amended by (1) that certain
Letter Agreement (acknowledging the substantial completion of improvements and
the commencement date), dated November 15, 2005, (2) that certain First Lease
Amendment, dated as of February 23, 2006, (3) that certain Letter Agreement
(regarding tenant improvement pricing), dated February 23, 2006, (4) that
certain Second Lease Amendment, dated as of June 15, 2006, and (5) that certain
Letter Agreement (regarding amortization calculation of certain tenant
improvements), dated May 11, 2006 (as so amended, the “Master Lease”).

B. Suite 550, which is located on the 5th floor of the Building, consists of
approximately 7,615 rentable square feet. Sublandlord now wishes to sublease to
Subtenant a portion of Suite 550, consisting of approximately 4,911 rentable
square feet, and the non-exclusive use of the “shared space” included therein
(the “Premises”). A map of the floor plan of the Premises, including the “shared
space,” is attached hereto as Exhibit A. A copy of the Master Lease is attached
hereto as Exhibit B.

C. Sublandlord and Subtenant now desire to enter into a sublease (the
“Sublease”) for the Premises. Capitalized terms used but not defined herein
shall have the meaning given them in the Master Lease.

AGREEMENT:

1. Premises. For the term, at the rental, and upon all of the conditions set
forth herein, Sublandlord hereby subleases to Subtenant, and Subtenant hereby
subleases from Sublandlord, the entire Premises.

2. Term.

(a) Commencement Date. The term of this Sublease (the “Term”) shall commence on
February 1, 2009 (the “Commencement Date”).

(b) Expiration Date. The term of this Sublease shall end on the earlier of
(i) April 15, 2011, unless sooner terminated pursuant to any provision hereof,
or (ii) the termination or expiration of the Master Lease (the “Expiration
Date”).

(c) Interim Period. Notwithstanding anything to the contrary herein, Subtenant
shall have the right to access the Premises at any time between January 23,
2009, and the Commencement Date for the sole purpose of installing and
constructing its furniture,



--------------------------------------------------------------------------------

fixtures, and equipment; provided, that (i) both Parties shall have executed
this Sublease, (ii) any sums due at Sublease execution, including the Security
Deposit, shall have been duly deposited, and (iii) Landlord shall have given its
written consent to the Sublease,. The period between January 23, 2009, and the
Commencement Date shall be referred to as the “Interim Period.” Subtenant shall
have no obligation to pay Base Rent or Operating Expenses during the Interim
Period; provided, however, that all other terms and provisions of the Sublease
shall apply during the Interim Period, including but not limited to the
obligation to maintain insurance.

(d) Landlord Approval. Anything to the contrary herein notwithstanding, this
Sublease shall not go into effect, the Term shall not commence, and Subtenant
shall have no obligations hereunder, unless and until Landlord has given its
written approval hereto.

3. Rent.

(a) Rent Defined. All monetary obligations of Subtenant to Sublandlord under the
terms of this Sublease (excluding the Security Deposit and any consideration
under the Services Agreement, as defined below) are deemed to be rent (“Rent”).
Rent shall be payable in lawful money of the United States to Sublandlord at the
Premises, Attention: CFO, or to such other persons or at such other places as
Sublandlord may designate in writing.

(b) Base Rent.

(i) Amount; Payment. Subtenant shall pay to Sublandlord, as Base Rent for the
Premises during the term of this Sublease, the sum of Eight Thousand Five
Hundred Dollars ($8,500.00) per month; provided, however, that no Rent shall be
charged to or paid by Subtenant for the months of February or March, 2009. Each
installment of Base Rent shall be payable on or before the first day of the
month during the period beginning on the Commencement Date without demand,
setoff or deduction. Base Rent for any partial month occurring during the term
hereof shall be prorated on the basis of a thirty (30) day month.

(ii) Prepaid Base Rent. Upon the execution hereof, Subtenant shall pay
Sublandlord Eight Thousand Five Hundred Dollars ($8,500.00) as prepaid Base
Rent, which amount will be applied to the rental due for the month of April,
2009.

(c) Additional Rent. In addition to Base Rent, Subtenant shall, as set forth
below, pay to Sublandlord “Subtenant’s Proportionate Share” (as defined below)
of Sublandlord’s liability to Landlord for those operating expenses described in
Section 4(a) of the Master Lease.

(i) Subtenant’s Proportionate Share. As used herein, the term “Subtenant’s
Proportionate Share” (sometimes referred to herein as the “SPS”) shall mean a
fraction equal to the ratio between the number of square feet of the Premises
divided by the number of square feet of the overall area of Suite 550. For
purposes of clarity, the parties agree that as of the Commencement Date the
Subtenant’s Proportionate Share shall be 64.5%.

(ii) Operating Expenses. Subject to clause (iii), below, Subtenant shall, for
periods following the Base Year (as defined below), pay to Sublandlord
Subtenant’s Proportionate Share of Sublandlord’s proportionate share of
increases in Operating Expenses (pursuant to Section 4(a)(1) of the Master
Lease), and of increases in Property Taxes (pursuant to Section 4(a)(2) of the
Master Lease), that may occur during the term of this Sublease; provided, that
such Operating Expenses and Property taxes are actually billed by Landlord to
Sublandlord and have accrued under the Master Lease during the term thereof and
of this Sublease. For purposes of clarity, the Parties agree that, from and
after the Commencement Date:

(A) Applying the SPS to Sublandlord’s obligations for increases in the Operating
Expenses under the Master Lease results in a potential cost to Subtenant of
3.88% of such increases (the “Subtenant’s Expense Proportionate Share”);



--------------------------------------------------------------------------------

(B) Applying the SPS to Sublandlord’s obligations for increases in the Property
Taxes under the Master Lease results in a potential cost to Subtenant of 3.40%
of such increases (the “Subtenant’s Real Estate Tax Proportionate Share”); and

(C) Subtenant shall pay, as Additional Rent, all excess charges expressly
charged by Landlord to Sublandlord (over and above Subtenant’s Expense
Proportionate Share) for extraordinary or excess supply or consumption of
heating, ventilation, air conditioning, electricity, janitorial or other
utilities or services to the Premises, provided that such utilities or services
were used solely for Subtenant’s benefit.

(iii) Base Year; Abatement. The base year for the calculation of Subtenant’s
obligations under this paragraph (c) is the 2009 calendar year (the “Base
Year”). Subtenant shall have no obligation to pay either Subtenant’s Expense
Proportionate Share or Subtenant’s Real Estate Tax Proportionate Share during
the first twelve (12) months of the Term.

(iv) Sublandlord shall submit all billings of the aforesaid Operating Expenses
(each an “Expense Billing”) to Subtenant for payment within five (5) business
days following Sublandlord’s receipt thereof from the Landlord. If the Expense
Billing includes Operating Expense increases for more than one calendar year,
Sublandlord shall use commercially reasonable efforts to separately set forth
those Operating Expenses attributable to periods prior to the Base Year.

(v) Shared Services and Utilities. Notwithstanding anything to the contrary
contained herein, in the event any Premises services or utilities are used in
excess of those levels set forth in Section 7 (b) of the Master Lease and
Landlord bills Sublandlord for those increases and any additional expenses set
forth in Section 7 of the Master Lease, Sublandlord shall present the invoice to
Subtenant for the excess amount and Subtenant shall pay the excess amount along
with the Expense Billing set forth in this Section 3.

(d) Late Charge. Failure to pay Rent due hereunder more than five (5) days after
the date it is due shall result in a late charge to Tenant of an amount equal to
five percent (5%) of each monthly Rent not paid when due, in addition to
interest thereon at the rate of ten percent (10%) per annum.

4. Security Deposit. Subtenant shall deposit with Sublandlord, upon execution of
this Sublease by Subtenant, the sum of Twenty One Thousand Two Hundred-Fifty
Dollars ($21,250.00) as security for the faithful performance of Subtenant’s
obligations hereunder (the “Security Deposit”). If Subtenant fails to pay Rent
or other charges due hereunder after any applicable cure period, or otherwise
defaults with respect to any provision of this Sublease, Sublandlord may use,
apply or retain all or any portion of the Security Deposit for the payment of:
(a) any Rent or other charge in default, (b) any other sum to which Sublandlord
may become obligated by reason of Subtenant’s default, or (c) any loss or damage
that Sublandlord may suffer thereby in default. If Sublandlord so



--------------------------------------------------------------------------------

uses or applies all or any portion of the Security Deposit, Subtenant shall,
within ten (10) business days after written demand therefor, forward to
Sublandlord an amount sufficient to restore the Security Deposit to the full
amount provided for herein and Subtenant’s failure to do so shall be a material
breach of this Sublease. Sublandlord shall not be required to keep the Security
Deposit separate from its general accounts or in a separate interest bearing
account and Sublandlord shall have no obligation to pay Subtenant any interest
whatsoever on the Security Deposit. If Subtenant performs all of Subtenant’s
obligations hereunder, the Security Deposit, or so much thereof as has not
theretofore been properly applied by Sublandlord, shall be returned at the
earlier of: (i) the Expiration Date, or (ii) the date when Subtenant vacates the
Premises. No trust relationship is created herein between Sublandlord and
Subtenant with respect to said Security Deposit. Subtenant hereby waives
California Civil Code Section 1950.7.

5. Use.

(a) Agreed Use. The Premises shall be used and occupied only for the purposes
set forth in the Master Lease, and for no other use or purpose.

(b) Compliance. For the avoidance of doubt, notwithstanding anything contained
in this Sublease to the contrary, Subtenant shall not be liable or responsible
(legally, financially or otherwise) for violations of or non-compliances with
applicable covenants or restrictions of record and applicable building codes,
regulations, and ordinances or laws if such violations or non-compliances
(i) existed prior to the Commencement Date and/or (ii) are not the result of
negligent or willful misconduct or omissions by Subtenant’s or Subtenant’s
employees, agents, contractors, subcontractors, or invitees.

(c) Acceptance of Premises by Subtenant. Subtenant shall accept the Premises in
its current “As-Is” condition; provided, that Sublandlord shall turn over the
Premises in good working, broom clean condition.

(d) Furniture, Fixtures, and Equipment. A list of all Sublandlord’s furniture,
fixtures, equipment, and/or information technology infrastructure which is as of
the Effective Date located at or installed in or for the benefit of the Premises
(collectively, “FF&E”) is attached hereto as Exhibit C. During the Interim
Period, Subtenant shall have the right to inspect the FF&E and to propose
amendments to Exhibit C to reflect the actual existence, non-existence,
location, or condition of all items so listed, which amendments shall not be
unreasonably refused by Sublandlord. On or prior to the Commencement Date, the
Subtenant shall submit to Sublandlord, in writing, its proposed changes to
Exhibit C, all of which shall become part of Exhibit C unless Sublandlord
reasonably objects thereto within five (5) business days thereafter. Sublandlord
will not, and will not authorize or permit any other person or entity to, remove
or exchange any of the FF&E during the term of this Sublease without Subtenant’s
prior written consent. During the Term, Subtenant shall have the right to freely
use or store the FF&E without any Additional Rent or other charge therefor;
provided, however, that Subtenant shall reimburse Sublandlord, up to but not
exceeding the then-current fair value thereof, for any damage (normal wear and
tear excepted) to any items of FF&E other than damage which is the result of the
negligent or willful misuse thereof by Sublandlord or its personnel or guests.

(e) Use of Conference Rooms. For purposes of clarity, it is expressly agreed
that during the Term:

(i) Subtenant shall have sole and exclusive use of the smaller conference room;
and



--------------------------------------------------------------------------------

(ii) Subtenant and Sublandlord shall share the use of the large conference room.

(f) Brokers Representations. Except as expressly provided in this Sublease,
neither Sublandlord nor its brokers or agents have made any oral or written
representations or warranties with respect to the Premises.

6. Lease.

(a) Sublandlord is the Tenant of the Premises by virtue of the Master Lease
identified in Section 1 above.

(b) This Sublease is and shall be at all times subject and subordinate to the
Master Lease.

(c) The terms, conditions, and respective obligations of Tenant and Landlord to
each other under the Master Lease shall be terms and conditions of this Sublease
except that (i) as used herein the terms “Subtenant” and “Sublandlord” shall
replace the terms “Tenant” and “Landlord,” respectively, wherever they appear in
the Master Lease, and (ii) with respect to those provisions of the Master Lease
which address the commencement date, the expiration date, the amount of rent or
additional rent payable by Tenant and any other provisions that are directly
contradicted by this Sublease, the terms of this Sublease document shall control
over the Master Lease.

(d) Subtenant shall not be required or obligated to perform any removal or
restoration obligations with the Premises except with respect to Alterations
installed or constructed by Subtenant, nor shall Subtenant be obligated or
liable for any breaches of the Master Lease caused by Landlord or Sublandlord
unless such breach is a direct result of a prior breach by Subtenant under this
Sublease.

(e) Subtenant agrees to perform all of its obligations under this Sublease for
the benefit of Sublandlord and Landlord.

(f) Subtenant shall indemnify, defend, and hold Sublandlord free and harmless
from all liability, judgments, costs, damages, claims or demands, including
reasonable attorneys fees, arising out of (i) Subtenant’s failure to comply with
or perform any of Subtenant’s obligations under this Sublease and/or (ii) the
use of the Premises by Subtenant and or Subtenant’s employees, agents,
contractors, subcontractors, and invitees, except to the extent such failure is
due to the breach of this Sublease by, or the gross negligence or willful
misconduct of, Landlord or Sublandlord.

(g) Sublandlord agrees to (i) maintain the Master Lease during the entire term
of this Sublease, subject, however, to any earlier termination of the Master
Lease that occurs for reasons other than Sublandlord’s gross negligence or
willful misconduct under the Master Lease, (ii) comply with or perform, in all
material respects, Sublandlord’s obligations under the Master Lease, and
(iii) hold Subtenant free and harmless from all liability, judgments, costs,
damages, claims, or demands arising out of Sublandlord’s failure to comply with
or perform Sublandlord’s remaining obligations, except to the extent such
failure is due to the breach of this Sublease by, or the negligence, or willful
misconduct of Subtenant.



--------------------------------------------------------------------------------

(h) Sublandlord represents to Subtenant that: (i) the Master Lease is in full
force and effect, (ii) Sublandlord has neither given nor received a notice of
default under the Master Lease, (iii) Sublandlord is not aware of any fact or
condition which, with the passage of time or the giving of notice by the
Landlord, will or could become or represent a default under the Master Lease,
and (iv) the copy of the Master Lease attached as Exhibit B is the entire master
lease and there have been no further modifications or amendments thereto.

(i) Notwithstanding the incorporation of the terms of the Master Lease,
Sublandlord shall have no obligation to perform any repairs or furnish any
services or fulfill any other obligation of Landlord required to be performed by
Landlord under the terms of the Master Lease. Sublandlord shall, however,
request performance of the same in writing from Landlord promptly after being
requested to do so by Subtenant, and shall use Sublandlord’s commercially
reasonable efforts (not including the payment of money, the incurring of any
liabilities, or the institution of legal proceedings) to obtain Landlord’s
performance.

(j) Sublandlord agrees not to terminate the Master Lease voluntarily, or modify
the Master Lease in a manner that would adversely affect Subtenant’s rights
under this Sublease. Subtenant and Sublandlord will each refrain from any act or
omission that would result in the failure or breach of any of the covenants,
provisions, or conditions of the Master Lease on the part of Tenant under the
Master Lease.

(k) During the term of this Sublease, Subtenant may peacefully have, hold, and
enjoy the Premises, subject to the terms hereof and of the Master Lease;
provided that Subtenant pays the Rent and fully performs all of its other
covenants and agreements hereunder. This covenant shall be binding upon
Sublandlord and its successors only during the term of the Master Lease or any
extension thereof or successor thereto between Landlord and Sublandlord.

7. Assignment. Subtenant shall not assign this Sublease or further sublet all or
any part of the Premises without the Sublandlord’s prior written consent (and
the consent of Landlord, as required under the terms of the Master Lease).
Sublandlord’s consent shall not be unreasonably withheld or delayed.

8. Signage. Subtenant may, at Subtenant’s expense, design and display its
signage on the Premises, subject to Sublandlord’s and Landlord’s prior written
approval in accordance with the terms of the Master Lease, and shall be subject
to and in compliance with all applicable Laws and the Rules and Regulations.

9. Shared Space. Sublandlord and Subtenant each acknowledge and agree that,
subject to Section 5(e), above, the “Shared Space”, as depicted on Exhibit A,
attached hereto, is for the convenience of all parties to this Sublease and
their employees and invitees. The Shared Space may be used by either of the
parties for such actions including, but not inclusive of, engaging in
discussions, producing work product, cooking in the kitchen, and circulating
through and around the Shared Space at any time in any twenty-four (24) hour
period seven days a week.

10. Default. The failure to perform or honor each covenant, condition and
representation made under this Sublease shall constitute a default hereunder by
Subtenant upon the same terms and upon expiration of the same grace periods as
set forth in Section 18 of the Master Lease. Sublandlord shall have all the same
rights and remedies against Subtenant in this Sublease as Landlord has against
Sublandlord in the Master Lease.



--------------------------------------------------------------------------------

11. Attorney’s Fees. If any dispute between the Parties arises, regardless of
whether such dispute results in litigation or arbitration, the prevailing party
shall be reimbursed by the party not prevailing for all reasonable costs and
expenses, including, without limitation, reasonable attorneys’ and experts’ fees
and costs incurred by the prevailing party in connection with such arbitration
or litigation, and any appeal thereof. Such costs, expenses and fees shall be
included in and made a part of the judgment recovered by the prevailing party,
if any. The prevailing party is also entitled to any and all costs incurred in
the collection of any judgment.

12. Notices. All notices, demands, consents, requests or other communications
required to or permitted to be given pursuant to this Sublease (the “Notices”)
shall be in writing, shall be given only in accordance with the provisions of
this Section, shall be addressed to the Sublandlord and the Subtenant at the
Premises, and to the Landlord as provided in the Master Lease, and shall be
conclusively deemed to have been properly delivered: (a) upon receipt when hand
delivered during normal business hours; (b) upon receipt when sent by facsimile
to the number set forth below (provided, however, that notices given by
facsimile shall not be effective unless the receiving party delivers the notice
also by one other method permitted under this Section within one (1) business
day); (c) upon the day of delivery if the notice has been deposited in a
authorized receptacle of the United States Postal Service as first-class,
registered or certified mail, postage prepaid, with a return receipt requested;
or (d) one (1) business day after the notice has been deposited with a national
overnight delivery service (such as FedEx or United Parcel Service).

13. Consent by Landlord. This Sublease shall be of no force or effect unless and
until Landlord consents to such sublease in writing. Sublandlord shall use its
commercially reasonable efforts to obtain such consent promptly.

14. Successors and Assigns. The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of the Parties hereto.

15. Insurance. During the Term, Subtenant shall be responsible, as provided in
Section 12 of the Master Lease, for providing, at its sole cost and expense, all
insurance coverage necessary for the protection against loss or damage from fire
or other casualty of Subtenant’s goods, furniture, or property. Additionally,
during the Term, Subtenant shall, at its sole cost and expense, obtain and
maintain commercial general liability insurance, including property damage,
insuring against liability for injury to persons or property occurring in or
about the Premises or arising out of the use or occupancy thereof.

16. Miscellaneous.

(a) Governing Law; Venue. This Sublease shall be governed by, and construed and
enforced under, the substantive and procedural laws of the State of California,
without reference to the choice of laws or conflicts of law rules or principles
of that or any other jurisdiction. Sublandlord and Subtenant hereby irrevocably
consent to the jurisdiction and proper venue of courts located in the City and
County of California for the resolution of any dispute or disputes arising under
or in connection with this Sublease or the occupancy of the Premises by
Subtenant.



--------------------------------------------------------------------------------

(b) Amendment. This Sublease may not be amended other than by a written
agreement signed by an appropriate officer of both of the parties hereto.

(c) Entire Agreement; No Other Representations Relied On. This Agreement,
including the Exhibits hereto, embodies the entire agreement and understanding
of the parties with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings relative to said subject
matter. No representations or warranties, except as set forth herein have been
relied on by any party hereto.

(d) Counterparts. This Sublease may be executed in counterparts, each of which
shall constitute an original, but all of which together shall constitute one
(1) and the same instrument.

(e) Severability. The invalidity, illegality, or unenforceability for any reason
of any provision or provisions of this Agreement in any situation shall not
affect the validity, legality, or enforceability of the remainder of this
Agreement in that situation, or the validity, legality, or enforceability of
such provisions in any other situation.

IN WITNESS WHEREOF, the undersigned, thereunto duly authorized, have executed
and delivered this Sublease on behalf of the Parties hereto.

 

SUBLANDLORD:     BANKS.COM, INC.             a Florida corporation     By:  

/s/ Daniel M. O’Donnell

      Daniel M. O’Donnell,       Its President and CEO SUBTENANT:    
MUSEGLOBAL, INC.             a California corporation     By:  

/s/ Peter Noerr

      Peter Noerr,       Its CTO